DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.
 
Status of Claims
	
	Claims 1-16 of US Application No. 16/713,628, filed on 07/05/2022, are currently pending and have been examined. Claims 1 and 6 have been amended. 


Response to Arguments
	The Applicant’s arguments, see REMARKS 07/05/2022, with respect to the rejection of claims 1-16, under 35 USC §103, have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn and a new rejection is presented below.

	With respect to claim 1, Applicant argues: 

“…Mahabadi does not contemplate changing a route from a current place to a destination in order to carry out an update of the control amounts to be input into the vehicle actuators under autonomous control.” Examiner agrees.

	While it may be argued that nearly all path/route generation methods require a start and destination in order to create a complete path, Mahabadi does not explicitly teach a final destination as intended by the instant application. However, previously Zeng was used to teach the path generation from a start to a destination as intended by the instant application. Currently, Meuleau discloses this limitation. 

	Mahabadi does update the control amounts to be input into the vehicle actuators under autonomous control: “…When autonomously driven, the driving command block 112 converts vehicle motion information and vehicle path planning instructions into automated driving commands. In addition to receiving manual and/or automated driving commands from the driving command block 112, the example automated driving command interpreter 106 receives vehicle dynamics information from various sensors, such as yaw rate sensors, lateral acceleration sensors, vehicle speed sensors, wheel speed sensors, hand-wheel angle sensors, tire force sensors, wheel force sensors, roll rate sensors, and others. The automated driving command interpreter 106 also receives vehicle state estimation and fault detection parameters 116 derived from standard sensors and automated driving sensor derived parameters 118 relating to perception, road/obstacle preview, and motion path planning. The automated driving command interpreter 106 uses this information to calculate or estimate various vehicle states and an ideal state vector (Xd)… The higher level controller 108 and the lower level controller 110 combine to form a controller that converts desired or ideal vehicle states (e.g., yaw rate and lateral velocity ) into actuator control commands provided to vehicle actuator controllers 114 such as a braking actuator controller, a steering actuator controller, and an accelerator actuator controller.  ¶[0018], [0019], and [0022]” 

	The process above is continually performed, e.g., every 10 seconds (¶ [0028]), which means that the as the path/route is changed the controller carries out an update of the control amounts to be input into the vehicle actuators under autonomous control.

	Applicant further argues: 

“There is no teaching by Mahabadi of performing an update to control amounts using a non-optimal route between locations nor under automatic control.” Examiner agrees. 
	
	However, Meuleau discloses this limitation in claim 14: “…identify an updated optimal route based on the updated action cost probability distribution, wherein the trajectory controller is configured to operate the autonomous vehicle to travel from the origin to the destination using at least a portion of the optimal route and at least a portion of the updated optimal route.” Here, Meuleau disclose an optimal route and an updated optimal route, i.e., a non-optimal route. This second route contains portions of the optimal route and the updated optimal route, indicated that they are different from one another, i.e., the updated optimal route is not the optimal route.

	Applicant further argues: 

“Mahabadi does not teach or suggest an electronic control unit being configured to "(ii) set an optimal movement route as the target movement route when an update condition is not satisfied, the optimal movement route being determined such that the vehicle is caused to move with reducing (a) a distance of movement of the vehicle from the current position to the destination and (b) time taken for the vehicle to move from the current position to the destination; (iii) set an update movement route as the target movement route when the update condition is satisfied, the update condition being a condition that an execution of the automatic movement control is requested, the update movement route being determined such that the vehicle is caused to move with turning, acceleration, and deceleration necessary to update the vehicle behavior characteristic data so as to represent the actual vehicle behavior characteristics, wherein the update movement route includes (a) the turning, of the vehicle at a predetermined yaw rate for a predetermined time, (b) the acceleration or the deceleration of the vehicle with a predetermined longitudinal acceleration Gx for a predetermined time, and (c) the turning of the vehicle with a predetermined lateral acceleration Gv for a predetermined time, and the update movement route is a different route from the current position to the destination than the optimal movement route," as recited in amended independent claim 1. (Emphasis added).”

	Examiner agrees that Mahabadi does not disclose: 

“…set an optimal movement route as the target movement route when an update condition is not satisfied, the optimal movement route being determined such that the vehicle is caused to move with reducing (a) a distance of movement of the vehicle from the current position to the destination and (b) time taken for the vehicle to move from the current position to the destination…”. However, as described in the previous office action, with regards to claim 6, Meuleau discloses this limitation. 

	Examiner disagrees that Mahabadi does not disclose:

“…wherein the update movement route includes (a) the turning, of the vehicle at a predetermined yaw rate for a predetermined time, (b) the acceleration or the deceleration of the vehicle with a predetermined longitudinal acceleration Gx for a predetermined time, and (c) the turning of the vehicle with a predetermined lateral acceleration Gv for a predetermined time, and the update movement route is a different route from the current position to the destination than the optimal movement route…”

	 Mahabadi discloses: “The stability control system calculates a desired state vector for ideal vehicle states (e.g., ideal yaw rate and lateral velocity) for the current time and at a number of time steps into the future, i.e., a predetermined time, using path planning instructions such as current and future steering, acceleration, and braking instructions. (operation 212). The calculation of a desired state vector for ideal vehicle states or a number of time steps into the future, in this example, includes a number of desired vehicle states in the next few seconds (e.g., next 10 seconds).”  Here, Mahabadi discloses that the stability control system determines the vehicle parameters and vehicle states, which include longitudinal acceleration, lateral acceleration, and yaw rate, and determines their future, e.g., over the next 10 seconds, values in order to command the vehicle actuators correctly to follow the updated path.

	Applicant further argues that Zeng does not cure the deficiencies of Mahabadi. Examiner agrees and has withdrawn Zeng from the prior art of record.

	Applicant further argues:

“there is no teaching or suggestion by Meuleau of an electronic control unit being configured to "(iii) set an update movement route as the target movement route when the update condition is satisfied, the update condition being a condition that an execution of the automatic movement control is requested, the update movement route being determined such that the vehicle is caused to move with turning, acceleration, and deceleration necessary to update the vehicle behavior characteristic data so as to represent the actual vehicle behavior characteristics, wherein the update movement route includes (a) the turning of the vehicle at a predetermined yaw rate for a predetermined time, (b) the acceleration or the deceleration of the vehicle with a predetermined longitudinal acceleration Gx for a predetermined time, and (c) the turning of the vehicle with a predetermined lateral acceleration Gv for a predetermined time, and the update movement route is a different route from the current position to the destination than the optimal movement route," as recited in amended independent claim 1. (Emphasis added).” This argument is addressed above.

	Finally, the Applicant argues that: “Askeland and Dudar do not cure the deficiencies of Mahabadi, Zeng, and Meuleau.”	Examiner disagrees for the reasons stated above.
	
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 1, 2, 6, 7, 9-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kasaiezadeh Mahabadi et al. (US 2018/0297587 A1, hereinafter referred to as “GM”) in view of Meuleau (US 2015/0345967 A1, hereinafter referred to as “Meuleau”).

	Regarding claim 1, GM discloses automated driving commands interpretation for stability control and teaches: 

A vehicle movement control apparatus comprising: (The automated driving command interpreter 106 receives driving commands from a driving command block 112 that can alternatively issue automated driving commands when the vehicle 102 is autonomously driven - See at least ¶ [0018])

at least one sensor for detecting a turning characteristic, an acceleration characteristic, and a deceleration characteristic of a vehicle; and (automated driving command interpreter 106 receives vehicle dynamics information from various sensors, such as yaw rate sensors, lateral acceleration sensors, vehicle speed sensors, wheel speed sensors, hand-wheel angle sensors, tire force sensors, wheel force sensors, roll rate sensors, and others - See at least ¶ [0019])

an electronic control unit configured to execute an automatic movement control to cause the vehicle to move from a current position [] along a target movement route without a driving operation for driving the vehicle by a driver of the vehicle, wherein the electronic control unit being configured to: (when the vehicle is driven autonomously using vehicle path planning instructions, i.e., along a movement route, wherein the desired states vector comprises current and future ideal yaw rate states and current and future ideal lateral velocity states. The method further comprises generating a yaw moment control action for the current time using the desired states vector when the vehicle is driven autonomously, and using the generated yaw moment control action in the stability control system in the vehicle. - See at least ¶ [0038])

(i) memorize a relationship between control amounts input into vehicle actuators and vehicle behavior characteristics derived from inputting the control amounts into the vehicle actuators, respectively as vehicle behavior characteristic data, (The higher level controller 108 and the lower level controller 110 combine to form a controller that converts desired or ideal vehicle states (e.g., yaw rate and lateral velocity ) into actuator control commands provided to vehicle actuator controllers 114 such as a braking actuator controller, a steering actuator controller, and an accelerator actuator controller. In this example, the higher level controller 108 uses the desired or ideal vehicle states (e.g.,yaw rate and lateral velocity ) in a predictive model to predict a control action such as a yaw moment control action to achieve the desired vehicle states - See at least ¶ [0022]) 

the vehicle behavior characteristics including the turning characteristic, the acceleration characteristic, and the deceleration characteristic of the vehicle, the control amounts being input to the vehicle actuators to activate the vehicle actuators, respectively, and the vehicle actuators including a turning actuator for turning the vehicle, an acceleration actuator for accelerating the vehicle, and a deceleration actuator for decelerating the vehicle; [] (The vehicle's stability control system uses model predictive control to determine yaw moment adjustments and to generate, using the yaw moment adjustments, control commands for an actuator controller that, for example, provides steering, braking, and acceleration control signals for the vehicle - See at least ¶ [0032])

(ii) set an update movement route as the target movement route when an update condition is satisfied, the update condition being a condition that an execution of the automatic movement control is requested, the update movement route being determined such that the vehicle is caused to move with turning, acceleration, and deceleration necessary to update the vehicle behavior characteristic data so as to represent the actual vehicle behavior characteristics; (The vehicle stability control system determines if the vehicle is manually driven or autonomously driven. If autonomously driven, the automated driving command interpreter 106 makes use of the automated driving sensor derived parameters 108 in addition to the vehicle motion parameters and vehicle state estimation and fault detection parameters 106 to calculate a desired states vector that includes current and planned future states for parameters such as the yaw and the lateral velocity. The method further comprises generating a desired states vector when the vehicle is driven autonomously using vehicle path planning instructions, i.e., update the movement route, wherein the desired states vector includes current and future ideal yaw rate states and current and future ideal lateral velocity states. - See at least ¶ [0020]-[0021]) wherein the update movement route includes (a) the turning of the vehicle at a predetermined yaw rate for a predetermined time, (b) the acceleration or the deceleration of the vehicle with a predetermined longitudinal acceleration Gx for a predetermined time, and (c) the turning of the vehicle with a predetermined lateral acceleration Gy for a predetermined time, and [] (FIG.2 is a process flow chart depicting an example process 200 for generating a yaw moment control action for use by a vehicle's stability control system. Various vehicle parameters are defined and initialized (operation 202). After initialization, vehicle parameters from sensor measurements, estimates, and perceptions are received by the stability control system (block 204). Examples of the parameters include longitudinal acceleration, lateral acceleration , yaw rate , steering wheel angle, wheel speed sensors, longitudinal velocity, lateral velocity, tire forces (lateral, normal), road surface coefficient, road upcoming curvature, road upcoming obstacles. A determination is made by the stability control system regarding whether the vehicle is driven manually be a driver or autonomously (decision 206). If the vehicle is driven autonomously, the vehicle generates current and future steering, acceleration, and braking instructions based on the vehicle's perception of the path of travel, the vehicle's detection of perceived obstacles in the vehicle's path, the geometry of the road ahead in the direction the vehicle is traveling, and other factors (operation 210). The stability control system calculates a desired state vector for ideal vehicle states (e.g., ideal yaw rate and lateral velocity) for the current time and at a number of time steps into the future, i.e., a predetermined time, using path planning instructions such as current and future steering, acceleration, and braking instructions. (operation 212). The calculation of a desired state vector for ideal vehicle states or a number of time steps into the future, in this example, includes a number of desired vehicle states in the next few seconds (e.g., next 10 seconds). The desired state vector may be calculated using an automated driving command interpreter (ADCI) such as example ADCI 106 . - See at least ¶ [0025], [0026], and [0028])

(iii) execute the automatic movement control to (a) determine the control amounts to be input into the vehicle actuators as automatic control amounts so as to cause the vehicle to move along the target movement route, based on the vehicle behavior characteristic data and (b) input the determined automatic control amounts into the vehicle actuators, respectively when the execution of the automatic movement control is requested; (The higher level controller 108 and the lower level controller 110 combine to form a controller that converts desired or ideal vehicle states (e.g., yaw rate and lateral velocity) into actuator control commands provided to vehicle actuator controllers 114 such as a braking actuator controller, a steering actuator controller, and an accelerator actuator controller. In this example, the higher level controller 108 uses the desired or ideal vehicle states (e.g., yaw rate and lateral velocity) in a predictive model to predict a control action such as a yaw moment control action to achieve the desired vehicle states. The lower level controller 110 uses the control action to generate actuator control commands - See at least ¶ [0022])

(iv) acquire the turning characteristic, the acceleration characteristic, and the deceleration characteristic of the vehicle from the at least one sensor while the electronic control unit executes the automatic movement control to cause the vehicle to move along the update movement route; and (Automated driving command interpreter 106 receives vehicle dynamics information from various sensors, such as yaw rate sensors, lateral acceleration sensors, vehicle speed sensors, wheel speed sensors, hand-wheel angle sensors, tire force sensors, wheel force sensors, roll rate sensors, and others. The automated driving command interpreter 106 uses this information to calculate or estimate various vehicle states and an ideal state vector. In this example , the vehicle states include the ideal yaw rate and the ideal lateral velocity - See at least ¶ [0019])

(v) update the vehicle behavior characteristic data so as to represent the actual vehicle behavior characteristics, based on the acquired turning characteristics, the acquired acceleration characteristic, and the acquired deceleration characteristic. (For generating a yaw moment control action for use in a vehicle's stability control system it is detected that the vehicle is operating in an autonomous driving mode. Future steering and velocity states are planned by the vehicle. The vehicle's stability control system calculates desired states such as yaw rate and lateral velocity for the current and future time steps. The vehicle's stability control system uses model predictive control to determine yaw moment adjustments, i.e., updates the vehicle behavior characteristics - See at least ¶ [0031])

	GM does not explicitly teach an electronic control unit configured to execute an automatic movement control to cause the vehicle to move from a current place to a destination along a target movement route without a driving operation for driving the vehicle by a driver of the vehicle. However, Meuleau discloses probabilistic autonomous vehicle routing and navigation and teaches: 

an electronic control unit configured to execute an automatic movement control (The vehicle actuator 1240 may receive signals from the controller 1300 and may actuate or control the power source 1210, the transmission 1220, the steering unit 1230, or any combination thereof to operate the autonomous vehicle 1000 - See at least ¶ [0032]) to cause the vehicle to move from a current place to a destination along a target movement route without a driving operation for driving the vehicle by a driver of the vehicle, wherein the electronic control unit being configured to: (In some embodiments, an autonomous vehicle, such as the autonomous vehicle 1000 shown in FIG. 1 or the autonomous vehicle 2100 shown in FIG. 2, may generate a route for traversing a portion of a vehicle transportation network based on the vehicle transportation network information 4000 and may traverse the vehicle transportation network based on the generated route. For example, an autonomous vehicle may generate a route from the origin O to the destination D based on the vehicle transportation network information 4000 and may travel from the origin to the destination using the generated route - See at least ¶ [0059])

	GM does not explicitly teach, but Meuleau further teaches:

(ii) set an optimal movement route as the target movement route when an update condition is not satisfied, the optimal movement route being determined such that the vehicle is caused to move with reducing (a) a distance of movement of the vehicle from the current position to the destination and (b) time taken for the vehicle to move from the current position to the destination; (Autonomous vehicle routing and navigation may include generating, i.e., prior to an update event, a route based on a deterministic calculation, such as a shortest path graph search, wherein discrete expected route costs are determined for candidate routes, and a route having a minimal expected cost is selected - See at least ¶ [0018]; determining the action cost may include evaluating cost metrics, such as a distance cost metric, a duration cost metric, a fuel cost metric, an acceptability cost metric, or a combination thereof.  - See at least ¶ [0084])

the update movement route is a different route from the current position to the destination than the optimal movement route; (identify an updated optimal route based on the updated action cost probability distribution, wherein the trajectory controller is configured to operate the autonomous vehicle to travel from the origin to the destination using at least a portion of the optimal route and at least a portion of the updated optimal route, i.e., the portion of the updated optimal route is different than the original optimal route - See at least claim 14)

	In summary, GM discloses updating trajectories along their routes based on information received from sensors. GM does not explicitly teach to cause the vehicle to move from a current place to a destination along a target movement route without a driving operation for driving the vehicle by a driver of the vehicle or that the updated movement route is different than the original optimal route.  Further, GM does not teach that set an optimal movement route as the target movement route when the update condition is not satisfied, the optimal movement route being determined such that the vehicle is caused to move with reducing (i) a distance of movement of the vehicle from the current place to the destination and (ii) time taken for the vehicle to move from the current place to the destination to the minimum extent possible; and determine at least one of the automatic control amounts to a larger amount when the electronic control unit executes the automatic movement control to cause the vehicle to move along the update movement route, compared with when the electronic control unit executes the automatic movement control to cause the vehicle to move along the optimal movement route. However, Meuleau discloses probabilistic autonomous vehicle routing and navigation and teaches generating a route based on a duration and time cost from an origin to a destination. Meuleau further teaches updating the route if road network circumstances increase the cost of the current route or decrease the cost of a different route. One of the costs considered is the speed of travel of the vehicle along route, therefore, if the route is updated to a route with a higher speed of travel the automatic control amounts of the vehicle, i.e., accelerator/velocity, will also change.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated driving command interpretation for stability control of GM to provide for the probabilistic autonomous vehicle routing and navigation, as taught in Meuleau, to operate the autonomous vehicle to travel from the origin to the destination using the optimal route. (At Meuleau ¶ [0004])

	Regarding claim 2, GM further teaches:

wherein the update condition includes a condition that updating of the vehicle behavior characteristic data is needed. (It is detected that the vehicle is operating in an autonomous driving mode, i.e., update condition. Future steering and velocity states are planned by the vehicle. The vehicle's stability control system calculates desired states such as yaw rate and lateral velocity for the current and future time steps. The vehicle's stability control system uses model predictive control to determine yaw moment adjustments and to generate, using the yaw moment adjustments, control commands for an actuator controller that, for example, provides steering, braking, and acceleration control signals for the vehicle - See at least ¶ [0032])

	Regarding claim 6, GM does not explicitly teach, but Meuleau further teaches: 

wherein the electronic control unit is further configured to: (The autonomous vehicle may include a controller, which may perform autonomous vehicle routing and navigation - See at least ¶ [0016])

determine at least one of the automatic control amounts input into the vehicle actuators to a larger amount when the electronic control unit executes the automatic movement control to cause the vehicle to move along the update movement route, compared with when the electronic control unit executes the automatic movement control to cause the vehicle to move along the optimal movement route. (The autonomous vehicle may receive current vehicle transportation network state information, i.e., an update event, such as off-vehicle sensor information, from an off-vehicle sensor directly, or via a network, such as the electronic communication network 2300 shown in FIG. 2. In some embodiments, the optimal route may be updated in response to receiving current vehicle transportation network state information - See at least ¶ [0097]; the cost determination for the route selection, e.g., the updated route, may be based on a change of speed, i.e., control amounts could differ - See at least ¶ [0115])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated driving command interpretation for stability control of GM to provide for the probabilistic autonomous vehicle routing and navigation, as taught in Meuleau, to operate the autonomous vehicle to travel from the origin to the destination using the optimal route. (At Meuleau ¶ [0004])

	Regarding claim 7, GM further teaches:

wherein the turning actuator includes a motor driver for activating a steering motor for applying steering torque to a steering shaft. (Vehicle actuator controllers 114 such as a steering actuator, i.e., a steering motor controller - See at least ¶ [0022]) 

	Regarding claim 9, GM further teaches:

wherein the deceleration actuator includes a brake actuator for activating a brake mechanism for applying braking force to the vehicle. (Vehicle actuator controllers 114 such as a braking actuator controller - See at least ¶ [0022])

	Regarding claim 10, GM further teaches:

wherein the at least one sensor includes a yaw rate sensor for detecting a yaw rate of the vehicle, and (Automated driving command interpreter 106 receives vehicle dynamics information from various sensors, such as yaw rate sensors and others - See at least ¶ [0019])

wherein the electronic control unit is further configured to acquire the turning characteristic, based on the yaw rate detected by the yaw rate sensor. (The automated driving command interpreter 106 uses this information to calculate or estimate various vehicle states and an ideal state vector. In this example, the vehicle states include the ideal yaw rate. and the ideal lateral velocity, i.e., turning characteristics - See at least ¶ [0019] and Formula 1)

	Regarding claim 11, GM further teaches:

wherein the at least one sensor includes a lateral acceleration sensor for detecting a lateral acceleration of the vehicle, and (Automated driving command interpreter 106 receives vehicle dynamics information from various sensors, such as lateral acceleration sensors and others - See at least ¶ [0019])

wherein the electronic control unit is further configured to acquire the turning characteristic, based on the lateral acceleration detected by the lateral acceleration sensor. (The automated driving command interpreter 106 uses this information to calculate or estimate various vehicle states and an ideal state vector. In this example, the vehicle states include the ideal yaw rate. and the ideal lateral velocity, i.e., turning characteristics - See at least ¶ [0019] and Formula 1)

	Regarding claim 12, GM further teaches: 

wherein the at least one sensor includes a yaw rate sensor for detecting a yaw rate of the vehicle and a lateral acceleration sensor for detecting a lateral acceleration of the vehicle, and (Automated driving command interpreter 106 receives vehicle dynamics information from various sensors, such as yaw rate sensors, lateral acceleration sensors, and others - See at least ¶ [0019])

wherein the electronic control unit is further configured to acquire the turning characteristic, based on the yaw rate detected by the yaw rate sensor and the lateral acceleration detected by the lateral acceleration sensor. (The automated driving command interpreter 106 uses this information to calculate or estimate various vehicle states and an ideal state vector. In this example, the vehicle states include the ideal yaw rate and the ideal lateral velocity, i.e., turning characteristics - See at least ¶ [0019] and Formula 1)

	Regarding claim 16, GM further teaches:

wherein the electronic control unit is further configured to execute a normal driving control to (i) determine the control amounts to be input into the vehicle actuators as normal control amounts, based on the driving operation by the driver and (ii) input the determined normal control amounts into the vehicle actuators when the execution of the automatic movement control is not requested. (The automated driving command interpreter 106 receives driving commands from a driving command block 112 that can alternatively issue automated driving commands when the vehicle 102 is autonomously driven or manual driving commands when the vehicle 102 is manually operated by a driver. When manually driven, the driving command block 112 converts inputs from driver steering control, driver braking, and/or driver acceleration into manual driving commands - See at least ¶ [0018])

	Claims 3-5 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over GM in view of Meuleau, as applied to claim 1, and in further view of Askeland (US 10,053,088 B1, hereinafter known as “Askeland”).

	Regarding claim 3, the combination of GM and Meuleau does not explicitly teach wherein the update condition includes a condition that there is no occupant in the vehicle. However, Askeland discloses an occupant aware braking system and teaches: 

wherein the update condition includes a condition that there is no occupant in the vehicle. (Based at least in part on whether the vehicle 110 contains cargo, and, if so, the classification of the cargo, the vehicle system 370 can make appropriate adjustments to control inputs (e.g., steering, braking, acceleration, etc.) to ensure the desired maximum acceleration are not exceeded unless necessary to avoid an accident. - See at least Col. 20, Ln. 14-19)

	In summary, GM discloses updating vehicle operations when the autonomous driving mode is engaged, i.e., an update condition. The combination of GM and Meuleau does not disclose that the updated condition includes a condition that there is no occupant in the vehicle. However, Askeland discloses an occupant aware braking system and teaches that the operation of the vehicle maybe adjusted based on whether the vehicle is occupied or not and what the occupation consists of, e.g., a person or object.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated driving command interpretation for stability control of GM and Meuleau to provide for the occupant aware braking system, as taught in Askeland, to maintain passenger comfort and prevent damage to cargo. (At Askeland Col. 3, Ln. 6-8)	

	Regarding claim 4, GM further teaches:

wherein the update condition includes a condition that (i) updating of the vehicle behavior characteristic data is needed, [] (It is detected that the vehicle is operating in an autonomous driving mode, i.e., update condition. Future steering and velocity states are planned by the vehicle. The vehicle's stability control system calculates desired states such as yaw rate and lateral velocity for the current and future time steps. The vehicle's stability control system uses model predictive control to determine yaw moment adjustments and to generate, using the yaw moment adjustments, control commands for an actuator controller that, for example, provides steering, braking, and acceleration control signals for the vehicle - See at least ¶ [0032])

	The combination of GM and Meuleau does not explicitly teach that the updating of the vehicle behavior characteristic data includes there is no occupant in the vehicle. However, Askeland further teaches: 

wherein the update condition includes a condition that (i) updating of the vehicle behavior characteristic data is needed, and (ii) there is no occupant in the vehicle. (With respect to autonomous vehicles, however, it may be desirable to set different maneuvering limits based on acceleration whether the vehicle is carrying cargo (e.g., is occupied with passengers or carrying other cargo) or not. For example, an unoccupied vehicle may be capable of braking and maneuvering at higher limits to avoid an accident or obstacle, for example, without fear of injuring the occupants - See at least Col. 2, Ln. 35-41)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated driving command interpretation for stability control of GM and Meuleau to provide for the occupant aware braking system, as taught in Askeland, to maintain passenger comfort and prevent damage to cargo. (At Askeland Col. 3, Ln. 6-8)

	Regarding claim 5, the combination of GM and Meuleau does not explicitly teach, but Askeland further teaches:

wherein the electronic control unit is further configured to determine at least one of the automatic control amounts input into the vehicle actuators to a larger amount when the electronic control unit executes the automatic movement control to cause the vehicle to move along the update movement route with no occupant, compared with when the electronic control unit executes the automatic movement control to cause the vehicle to move along the same update movement route with the occupant. (With respect to autonomous vehicles, however, it may be desirable to set different maneuvering limits based on acceleration whether the vehicle is carrying cargo (e.g., is occupied with passengers or carrying other cargo) or not. For example, an unoccupied vehicle may be capable of braking and maneuvering at higher limits to avoid an accident or obstacle, for example, without fear of injuring the occupants - See at least Col. 2, Ln. 35-41)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated driving command interpretation for stability control of GM and Meuleau to provide for the occupant aware braking system, as taught in Askeland, to maintain passenger comfort and prevent damage to cargo. (At Askeland Col. 3, Ln. 6-8)	

	Regarding claim 13, GM further teaches:

wherein the at least one sensor includes a longitudinal acceleration sensor for detecting a longitudinal acceleration of the vehicle, and (Vehicle parameters from sensor measurements, estimates, and perceptions are received by the stability control system. Examples of the parameters include longitudinal acceleration - See at least ¶ [0026])

	The combination of GM and Meuleau does not explicitly teach, but Askeland further teaches: 

wherein the electronic control unit is further configured to acquire the acceleration characteristic, based on the longitudinal acceleration detected by the longitudinal acceleration sensor. (The maneuvering limits, i.e., acceleration characteristics can be set based on a maximum acceleration. This can include lateral acceleration, longitudinal acceleration, or a combination thereof, caused by acceleration, turning, and braking of the vehicle - See at least Col. 20, Ln. 35-42)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated driving command interpretation for stability control of GM and Meuleau to provide for the occupant aware braking system, as taught in Askeland, to maintain passenger comfort and prevent damage to cargo. (At Askeland Col. 3, Ln. 6-8)	

	Regarding claim 14, GM further teaches: 

wherein the at least one sensor includes a longitudinal acceleration sensor for detecting a longitudinal acceleration of the vehicle, and (Vehicle parameters from sensor measurements, estimates, and perceptions are received by the stability control system. Examples of the parameters include longitudinal acceleration - See at least ¶ [0026])

	The combination of GM and Meuleau does not explicitly teach, but Askeland further teaches:

wherein the electronic control unit is further configured to acquire the 26deceleration characteristic, based on the longitudinal acceleration detected by the longitudinal acceleration sensor.  (The maneuvering limits, i.e., acceleration characteristics can be set based on a maximum acceleration. This can include lateral acceleration, longitudinal acceleration, or a combination thereof, caused by acceleration, turning, and braking of the vehicle - See at least Col. 20, Ln. 35-42)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated driving command interpretation for stability control of GM and Meuleau to provide for the occupant aware braking system, as taught in Askeland, to maintain passenger comfort and prevent damage to cargo. (At Askeland Col. 3, Ln. 6-8)	

	Regarding claim 15, GM further teaches:

wherein the at least one sensor includes a longitudinal acceleration sensor for detecting a longitudinal acceleration of the vehicle, and (Vehicle parameters from sensor measurements, estimates, and perceptions are received by the stability control system. Examples of the parameters include longitudinal acceleration - See at least ¶ [0026])

	The combination of GM and Meuleau does not explicitly teach, but Askeland further teaches:

wherein the electronic control unit is further configured to acquire the acceleration characteristic and the deceleration characteristic, based on the longitudinal acceleration detected by the longitudinal acceleration sensor. (The maneuvering limits, i.e., acceleration characteristics can be set based on a maximum acceleration. This can include lateral acceleration, longitudinal acceleration, or a combination thereof, caused by acceleration, turning, and braking of the vehicle - See at least Col. 20, Ln. 35-42)

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated driving command interpretation for stability control of GM and Meuleau to provide for the occupant aware braking system, as taught in Askeland, to maintain passenger comfort and prevent damage to cargo. (At Askeland Col. 3, Ln. 6-8)	

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over GM in view Meuleau, as applied to claim 1, and in further view of Dudar (US 2020/0102904 A1, hereinafter referred to as “Dudar”)

	Regarding claim 8, GM discloses an accelerator actuator controller and Meuleau discloses an autonomous vehicle which uses an internal combustion engine. However, the combination of GM and Meuleau does not explicitly disclose the use of a fuel injector actuator. However, Dudar discloses systems and methods for intelligent evaporative emissions system diagnostics and teaches: 

wherein the 25acceleration actuator includes a fuel injector actuator for activating a fuel injector for supplying fuel to a combustion chamber of an internal combustion engine. (The controller may employ fuel system and evaporative emissions system actuators such as canister vent valve (CVV) ( e.g. 297), canister purge valve (CPV) (e.g. 261), etc., along with engine system actuators (e.g. fuel injectors 266, throttle 262, etc.) - See at least ¶ [0083])

	In summary, the combination of GM and Meuleau discloses an acceleration actuator and the use of an internal combustion engine. Modern1 internal combustion engines for vehicles generally use fuel injection systems. The combination of GM and Meuleau does not explicitly teach the use of a fuel injector, however, Dudar discloses systems and methods for intelligent evaporative emissions system diagnostics and teaches an autonomous vehicle with an ICE and fuel injectors. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the automated driving command interpretation for stability control of GM and Meuleau to provide for the evaporative emission system diagnostics, as taught in Dudar, to maintain current vehicle operating conditions without adjusting evacuation of the fuel system and the evaporative emissions system in response to an indication that the vehicle is predicted to pass through the traffic light without stopping. (At Dudar ¶ [0086])

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP2009018623A discloses a travel controller capable of accurately learning the travel control while a vehicle is automatically. Paragraph 0021, 0035-0036, 0044, 0050, 0095 -0096 discloses correcting the parameters of the vehicle model.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.L.C./Examiner, Art Unit 3662  

   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Fuel injection is a method of introducing fuel into an internal combustion engine. In North America, fuel injection methods have replaced carburetors, with the Subaru Justy being the last car to be sold with carburetors in 1990. Fuel injectors deliver fuel more precisely than carburetors. They are electromechanical actuators with a small nozzle that supplies high pressure fuel to the engine.” 
        
        https://cecas.clemson.edu/cvel/auto/AuE835_Projects_2011/Balakrishnan_project.html